COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH


                                  NO. 2-07-095-CR


LAMARCUS PAUL WILLIAMS                                            APPELLANT

                                              V.

THE STATE OF TEXAS                                                      STATE

                                          ------------

           FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY

                                          ------------

                           MEMORANDUM OPINION 1

                                          ------------

I.    Introduction

      Appellant LaMarcus Paul Williams appeals his conviction for possession

of a controlled substance—cocaine—in the amount of one gram or more, but

less than four grams. Appellant’s sentencing range was enhanced by two prior

convictions. Appellant pleaded not guilty, but a jury found Appellant guilty of



      1
          … See T EX. R. A PP. P. 47.4.
the charge.    Appellant elected to have the trial court assess punishment,

pleaded true to the habitual offender notice, and was sentenced to twenty-five

years’ confinement in the Institutional Division of the Texas Department of

Criminal Justice. We affirm.

II.   Factual and Procedural Background

      On April 27, 2006, Fort Worth police executed a narcotics search warrant

on a residence. The police found Appellant—who did not live at nor own the

residence—lying on the living room floor next to his pregnant girlfriend who was

sitting on the couch. The police found several rocks of crack cocaine in plain

view on the floor. The police found additional rocks of crack cocaine in a

“fryer” a few feet away from Appellant and his girlfriend.

      Appellant gave a written statement accepting responsibility for the drugs

found in plain view. Appellant claims that an officer promised that his girlfriend

would not be arrested if Appellant signed the written statement. Appellant filed

a pretrial motion to suppress.

      At the suppression hearing, the officer testified that he did not remember

exactly what was said during his interview of Appellant. The officer did admit

that during a pretrial interview he told the prosecutor that he had stated to

Appellant that, if he wrote out his statement, his girlfriend would not go to jail.

But then the officer testified that he:

                                          2
       honestly just did not recall the circumstances. If you were to ask
       me to recite the conversation that me and the Defendant had that
       day, I could not - - I could not remember the exact conversation.
       I do remember that . . . he did express interest about his girlfriend
       not - - you know, not going to jail.

Still later in his testimony, the officer stated, “I can say that I would not have

made [such a promise].” After the hearing, the trial court denied Appellant’s

motion to suppress.

       At trial, the State offered Appellant’s signed statement admitting

possession of the crack cocaine. Defense counsel responded to the admission

of Appellant’s statement by stating, “No objection.” This appeal ensued.

III.   Discussion

       In his sole point, Appellant complains that the trial court erred by

admitting his signed statement. Appellant argues that the written statement

was predicated on a promise not to arrest Appellant’s girlfriend, and therefore

the confession was involuntary.

       The State counters that Appellant waived any error concerning the

admission of the statement when defense counsel stated, “No objection,” to

the admission of the statement as evidence at trial. We agree with the State.

       Ordinarily, by filing a motion to suppress, a defendant preserves his right

to complain of the admission of evidence at trial even if he fails to object when

that evidence is introduced at trial. Dean v. State, 749 S.W.2d 80, 83 (Tex.

Crim. App. 1988); Moraguez v. State, 701 S.W.2d 902, 904 (Tex. Crim. App.

                                        3
1986); Gearing v. State, 685 S.W.2d 326, 329 (Tex. Crim. App. 1985),

overruled on other grounds by Woods v. State, 956 S.W.2d 33, 36-38 (Tex.

Crim. App. 1997).      However, when the defendant’s attorney affirmatively

states that there is no objection to the admissibility of the evidence when it is

introduced at trial—the right to object to its admission on appeal is waived.

Dean, 749 S.W.2d at 83; Moraguez, 701 S.W.2d at 904; Gearing, 685 S.W.2d

at 329.

      In this case, defense counsel filed a pretrial motion to suppress

Appellant’s statement. However, when defense counsel stated, “No objection,”

at the point when the prosecutor offered the statement into evidence, Appellant

waived his right to complain on appeal about its admissibility. Therefore, we

overrule Appellant’s sole point.

IV.   Conclusion

      Having overruled Appellant’s sole point, we affirm the trial court’s

judgment.




                                           ANNE GARDNER
                                           JUSTICE

PANEL B:     DAUPHINOT, GARDNER, and MCCOY, JJ.

DO NOT PUBLISH
T EX. R. A PP. P. 47.2(b)

DELIVERED: May 1, 2008

                                       4